Case 2:16-cr-20633-BAF-DRG ECF No. 66, PageID.429 Filed 06/26/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                              Criminal No. 16-CR-20633

vs.                                                            HON. BERNARD A. FRIEDMAN

TIMITHIA ALEIGHA PERRYMAN,

      Defendant.
______________________________/

  ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

               Defendant has filed a motion in this matter for compassionate release pursuant to

18 U.S.C. § 3582(c)(1)(A) [docket entry 64]. Defendant believes that she has been exposed to the

coronavirus while in custody.

               The Court must deny this motion because defendant has not shown that she has

complied with the statute’s exhaustion requirement. Section 3582(c)(1)(A) states that

               the court, upon motion of the Director of the Bureau of Prisons, or upon
               motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant’s behalf or the lapse of 30 days from the receipt of
               such a request by the warden of the defendant’s facility, whichever is
               earlier, may reduce the term of imprisonment . . . if it finds that— (i)
               extraordinary and compelling reasons warrant such a reduction . . . .

The Sixth Circuit has held that this exhaustion requirement is mandatory, and that if a defendant

files a motion seeking relief under this section without first complying with § 3582(c)(1)(A), the

district court must deny the motion without prejudice. See United States v. Alam, No. 20-1298,

2020 WL 2845694, at *2-5 (6th Cir. June 2, 2020). In the instant motion, defendant has not made

the necessary showing of exhaustion. Accordingly,
Case 2:16-cr-20633-BAF-DRG ECF No. 66, PageID.430 Filed 06/26/20 Page 2 of 2




                IT IS ORDERED that defendant’s motion for compassionate release is denied

without prejudice.


                                                  s/Bernard A. Friedman
 Dated: June 26, 2020                             Bernard A. Friedman
        Detroit, Michigan                         Senior United States District Judge

                                    CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing order was served upon each attorney or party of
record herein by electronic means or first-class U.S. mail on June 26, 2020.
 Timithia Aleigha Perryman, 54953039               s/Johnetta M. Curry-Williams
 Hazelton U.S. Penitentiary                        Case Manager
 Inmate Mail/Parcels
 PO Box 3000
 Bruceton Mills, WV 26525-3000




                                                    2
